REPLICEL LIFE SCIENCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (unaudited) For the three months ended March 31, 2014 (Stated in Canadian Dollars) REPLICEL LIFE SCIENCES INC. Consolidated Statements of Financial Position (Stated in Canadian Dollars) (Unaudited) Notes March 31, 2014 December 31, 2013 Assets Current assets Cash and cash equivalents $ $ Sales taxes recoverable Prepaid expenses and deposits Non-current assets Equipment 6 Total assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities 8 $ $ Non-current liabilities Warrants denominated in a foreign currency 7 g Total liabilities Shareholders’ equity Common shares 7 Contributed surplus 7 Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these condensed consolidated interim financial statements. Approved on behalf of the Board: /s/“Peter Jensen” /s/“David Hall” Director Director REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Comprehensive Loss For the three months ended (Stated in Canadian Dollars) (Unaudited) March 31, 2014 March 31, 2013 Revenue Licensing Fees - - Expenses Research and development (Note 8) General and administrative (Note 6 and 8) Loss before other items Other items: Change in fair value of warrants denominated in a foreign currency (Note 7g) Foreign exchange (gain) loss ) Interest income ) - Total comprehensive loss $ $ Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding The accompanying notes form an integral part of these condensed consolidated interim financial statements. REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Cash Flows For the three months ended (Stated in Canadian Dollars) (Unaudited) March 31, 2014 March 31, Operating activities Comprehensive loss $ ) $ ) Add items not involving cash: Depreciation Stock-based compensation Change in fair value of warrants (Note 7g) Changes in non-cash working capital balances: Sales taxes recoverable Prepaid expenses and deposits ) ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Financing activities Issuance of common shares - Subscriptions received - Net cash provided by financing activities Increase (decrease) in cash and cash equivalents during the period ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ The accompanying notes form an integral part of these condensed consolidated interim financial statements. REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Changes in Equity For the three months ended March 31, 2014 and 2013 and the year ended December 31, 2013 (Stated in Canadian Dollars) (Unaudited) Common Stock Share Contributed Accumulated Shares Amount Subscriptions Surplus Deficit Total Balance, January 1, 2014 $ $
